 C. R. ADAMS TRUCKING, INC.C. R. Adams Trucking, Inc., and Michael Cates andBruce F. Pine. Case 14-CA-12997June 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 4, 1982, Administrative Law JudgeRobert C. Batson issued the attached Decision inthis proceeding. Thereafter, Respondents, C. R.Adams Trucking, Inc., and Michael Cates, filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedand restated herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondents, C. R. Adams Trucking, Inc.,and Michael Cates, Valley Park, Missouri, their of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:i Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Respondents have excepted to the fairness of the backpay award as-serting that the Board should assume partial responsibility because of thedelay between hearing date and issuance of the Administrative LawJudge's Decision, a period of more than 2 years. We find no merit to thisexception. Although we do not condone the delay, it was Respondentswho unlawfully terminated Pine and Becker and therefore must makethese employees whole for this unlawful conduct. Such a determination isnot unfair to Respondents since at any time they wished they could haveavoided futher liability by offering Pine and Becker reinstatement.3 We have modified the Administrative Law Judge's recommendedOrder to include the narrow injunctive language "in any like or relatedmanner" as we have concluded that a broad remedial order is inappropri-ate as it has not been shown that Respondents have a proclivity to violatethe Act or have engaged in such egregious or widespread misconduct asto demonstrate a general disregard for the employees' fundamental statu-tory rights. See Hickmott Foods. Inc., 242 NLRB 1357 (1979).The Administrative Law Judge inadvertently failed to require Re-spondents to expunge from their records any references to the dischargesof Pine and Becker and, further, to require Respondents to notify the Re-gional Director for Region 14 of the steps they take to comply with therecommended Order. We have modified the recommended Order accord-ingly.262 NLRB No. 67(a) Instructing their employees to join the Union,Local 682, in compliance with a valid "union secu-rity" clause, but to do so by falsified applicationstating that they are "owner-operators" of the vehi-cles they drive in order that Respondents will nothave to make payments to the Union for them forthe benefits of the health and welfare plan.(b) Instructing their employees that they mustjoin the Union prior to the 30-day grace periodprovided by the contract and law, or be terminat-ed.(c) Threatening their employees with terminationfor failure to join the Union by falsified applicationas directed by Respondents.(d) Discharging Bruce F. Pine and RobertBecker for engaging in union or other protectedconcerted activities, and thereafter failing and re-fusing to reinstate them.(e) In any like or related manner interferingwith, restraining, or coercing their employees inthe exercise of the rights guaranteed them bySection 7 of the Act.2. Take the following affirmative action designedto effectuate the purposes of the Act:(a) Offer Bruce F. Pine and Robert Becker im-mediate and full reinstatement to their former posi-tions or, if those positions are no longer available,to substantially equivalent positions, without loss ofseniority or other employee benefits previously en-joyed, and to make them whole for any losses theymay have sustained by reason of their unlawful dis-charges, with interest thereon as set forth in thesection of the attached Decision entitled "TheRemedy."4(b) Expunge from our files any references to thedischarges of Bruce F. Pine and Robert Becker onSeptember 10, 1979, and notify them in writing thatthis has been done and that evidence of these un-lawful discharges will not be used as a basis forfuture personnel actions against them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records, and all otherrecords necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at all their places of business in andaround St. Louis, Missouri, copies of the attachednotice marked "Appendix."sCopies of said notice,I In accordance with his dissent in Olympic Medical Corporation. 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon forms provided by the Regional Director forRegion 14, after being duly signed by Respondents'representatives, shall be posted by Respondents im-mediately upon receipt thereof, and maintained bythem for a period of 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps Respondents have taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT instruct our employees to fal-sify their applications for union membership bytelling the Union they are "owner-operators"of the vehicles they drive to avoid paymentfor health, welfare and supplemental benefitsprovided by the collective-bargaining agree-ment.WE WILL NOT threaten to discharge our em-ployees for refusing to falsify their applicationsfor union membership as instructed by us.WE WILL NOT require our employees to jointhe Union prior to 31 days after their employ-ment commences as provided in the collective-bargaining agreement.WE WILL NOT interfere with, restrain, orcoerce our employees by discharging them be-cause they have engaged in union or otherprotected concerted activities for the purposeof collective bargaining or other mutual aid orprotection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed tothem by Section 7 of the National Labor Rela-tions Act.WE WILL offer our employees, Bruce Pineand Robert Becker, immediate and full rein-statement to their former jobs or, if those jobsno longer exist, to substantially equivalent po-sitions without prejudice to their seniority orother rights and privileges previously enjoyed,and WE WILL make them whole for any loss ofearnings, with interest, they may have sufferedas a result of the discrimination practicedagainst them.WE WILL expunge from our files any refer-ences to the discharges of Bruce F. Pine andRobert Becker on September 10, 1979, and WEWILL notify them in writing that this has beendone and that evidence of these unlawful dis-charges will not be used as a basis for futurepersonnel actions against them.C. R. ADAMS TRUCKING, INC., ANDMICHAEL CATESDECISIONSTATEMENT OF THE CASEROBERT C. BATSON, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq. (herein the Act), washeard before me on various dates in 1980 in St. Louis,Missouri, based on an amended complaint and notice ofhearing issued by the Acting Regional Director forRegion 14, on December 27, 1979,1 and an amendedcharge filed by Bruce F. Pine on November 6, 1979, al-leging violations of the Act against both Adams and Mi-chael Cates.The complaint alleges that C. R. Adams, president ofAdams Trucking, Inc., violated Section 8(a)(l) of theAct in four particular instances between August 27 andSeptember 10 by various instructions and threats to itsemployees regarding their joining Construction, BuildingMaterial, Ice and Coal, Laundry, Dry Cleaning and In-dustrial Laundry and Dry Cleaning Drivers, Helpers,Warehousemen, Yardmen and Allied Workers, LocalNo. 682, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called the Union), with whom Adamshad a collective-bargaining agreement. The complaintfurther alleges that on or about September 10, Respond-ent Adams discharged its employee, Bruce F. Pine, andon the same date Respondents Adams and Cates dis-charged their employee Robert Becker, and that for re-medial purposes under the Act as to Becker, Adams andCates were at material times affiliated business enter-prises with common management and supervision, andformulated and administered a common labor policy af-fecting employees of the operation and held themselvesout to the public as a single or joint employer.The General Counsel concedes that unless it is foundthat Adams and Cates are a joint or a single employer,the Board does not have jurisdiction over Michael Catesunder its established discretionary jurisdictional stand-ards. Thus, a threshold issue is the joint or single em-I All dates hereafter occurred during the calendar year of 1979 unlessotherwise indicated.564 C. R. ADAMS TRUCKING, INC.ployer status of Adams and Cates, which is denied byRespondents Adams and Cates.All issues were fully litigated at the hearing. All par-ties participated throughout by counsel, were affordedfull opportunity to present evidence and arguments; tomake oral arguments and to file post-hearing briefs.Briefs have been received from the General Counsel andRespondents Adams and Cates.2Upon the entire record in this case, including consider-ation of briefs and oral arguments, and my observation ofthe testimonial demeanor of the witnesses testifyingunder oath, and upon substantial reliable evidence I makethe following:FINDINGS OF FACTI. JURISDICTIONA. The Business of C. R. Adams Trucking, Inc.The amended complaint alleges, and RespondentAdams' answer thereto, as further amended by stipula-tion at the hearing, admits that Adams is, and was at alltimes material herein, a corporation duly authorized todo business under the laws of the State of Missouri withan office and place of business located at 25 VanceRoad, Valley Park, Missouri, where it was engaged inthe business of providing intrastate transportation offreight, including sand, gravel, and related products.During the 12-month period preceeding the issuance ofthe operative complaint herein, which period is repre-sentative of all times material herein, Respondent Adams,in the course and conduct of its business operation, de-rived gross revenues in excess of $250,000 and performedservices valued in excess of $50,000 for enterprises, spe-cifically Westlake Quarry (herein referred to as West-lake), which meets one of the Board's jurisdictionalstandards, other than solely direct inflow or outflow ofmaterials and goods.Accordingly, as alleged in the complaint and admittedby Adams, I find that Respondent Adams was, and is, anemployer as defined in Section 2(2) of the Act and en-gaged in commerce and in operations affecting com-merce as defined in Section 2(6) and (7) of the Act.B. The Business of Michael CaresThe complaint alleges that at all times material hereinMichael Cates was an individual proprietor doing busi-ness under the trade name and style of Michael Catesand maintained its principal office and place of businessat 25 Vance Road, Valley Park, Missouri, where he wasengaged in the business of providing intrastate transpor-tation of freight, including sand, gravel, and relatedproducts. Cates' answer to the amended complaintdenied each and every allegation therein pertaining toCates, including the allegation that he was an employerwithin the meaning of the Act. The undisputed recordevidence at the hearing, including the unrefuted testimo-3 Adams and Cates were represented by the same counsel at the hear-ing and a brief on behalf of both Adams and Cates was filed by the samecounsel. However, counsel noted that the filing of such joint post-hearingbrief did not in any way waive the contention that the two were separateemployers.ny of Cates, Adams, and Robert Becker, among others,establishes conclusively that, relevant here, Cates was asole proprietorship; however, notwithstanding the com-plaint allegation that Cates did business under the tradename of Michael Cates, the undisputed evidence estab-lishes that as relevant here Cates did business under thename of C. R. Adams Trucking, Inc.The undisputed evidence at the hearing establishes thatCates derived gross revenues of $36,624.95 during thecalendar year of 1979 as a result of the sole proprietor-ship from C. R. Adams Trucking, Inc.3C. The Single or Joint Employer Status of Adams andCatesThe relevant facts pertinent to this issue are not in dis-pute. Adams has been engaged in the business of intra-state hauling for an undisclosed number of years, primar-ily for Westlake Quarry. In the course and conduct ofthis business Adams owned, or held title to, seven trucks,apparently all dump trucks, and at material times hereinleased from other individuals four additional trucks. Inthe spring of 1979, Michael Cates, a long-time friend ofAdams, who was employed on a full-time basis as servicemanager for Peterbuilt Industries of St. Louis, purchasedon an extended payment plan a 1979 Ford dump truck,herein sometimes referred to as the green Ford, whichhe leased to Adams for Adams' use in the course andconduct of his contract with Westlake Quarry under anoral agreement. The name C. R. Trucking, Inc., wasplaced upon the doors of Cates' truck and it, thereafter,operated along with Adams' other trucks and in the samemanner and under the same supervision as Adams' otherdrivers. Adams' agreement with Cates provided thatAdams would pay Cates 95 percent of the revenues gen-erated by Cates' truck in its operations between WestlakeQuarries No. I and 2, and various construction or indus-trial sites in the St. Louis area.The agreement further provided that Cates was re-sponsible for all costs involved in the operational mainte-nance of his truck including licensing, taxing, repairs,gasoline, and other necessary equipment for the oper-ation of his vehicle. Adams executed a collective-bar-gaining agreement with the Union in 1978 which hadcertain provisions relating to his drivers becoming mem-bers of the Union (the union-security clause) whereasCates had no agreement with the Union. However, asdiscussed more fully herein, the driver of Cates' vehiclewas also required to be a member of the Union. Theagreement further provided that the drivers would bepaid one third of the gross revenue derived by theirtrucks or the minimum union scale, whichever wasgreater. The same schedule of payments for services wasadopted by Cates. Adams' drivers did the routine mainte-nance on their own vehicles, whereas, according to thes The hearing testimony of Cates and Adams establishes that Cates didnot commence operations in conjunction with Adams until spring, Marchor April 1979. However, the General Counsel does not urge a projectionof Cates' revenue from this operation apparently because the business inwhich they were engaged is seasonal and does not operate during severalwinter months. As heretofore noted, the General Counsel conceded thatCates does not meet the Board's discretionary jurisdictional standardsunless it is found that he is a joint or single employer with Adams.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Adams and Cates, Cates performed the rou-tine maintenance on his own vehicle. Cates performedthis maintenance upon his own vehicle at his home,which was located some 35 miles from the office ofAdams on weekends. Cates additionally maintained thebookkeeping system for his truck, and each Friday issueda check in his own name to the driver of his vehicle.Testimony of Adams and Cates indicates that Cates'driver was given work only when there was excess workand Adams' drivers, along with those drivers of thetrucks owned and operated by Westlake Quarry hadmore work than they could handle. However, there is noexample when Cates' driver was not provided work in arotating manner with those of Adams and the Westlakedrivers.There is no dispute that the drivers of Cates' truckwas held out to the public to be a driver for Adams, in-asmuch as Adams' name was printed on the doors ofCates' truck as it was on the doors of his own trucks.Respondent contends that while Cates looked to Adamsfor recommendations for drivers of his truck he, none-theless, checked them out personally and approved them.However, the record does not establish that to be thecase. Indeed, Becker testified that the only time he sawCates was when he went to Cates on Friday evening topick up his paycheck and the only time he talked withhim on the telephone was on the day of his discharge. Itis undisputed that when the driver of Cates' truck quit inearly August, Adams recommended to Cates thatBecker, one of Adams' former drivers, be put on Cates'truck, and Cates made no further investigation concern-ing the qualifications of Becker. While the joint Re-spondent contends that Cates had a veto power over de-cisions made by Adams, it is clear that these were neverexercised and that Adams had, and exercised, the author-ity to reprimand the driver of Cates' truck for such mat-ters as not hauling full loads, or enough loads, or forother infractions of Adams' rules. There is no evidencethat Adams ever consulted Cates in these matters.It is not necessary, as argued by Respondent, thatthere be any joint ownership between the two enterprisesor that the officers, directors, and agents of each be thesame.Here, at the very least, the undisputed evidence estab-lishes that Cates and Adams share or codetermine thosematters governing the essential terms of the drivers ofCates' vehicle. The Board has held that where two em-ployers "share, or codetermine those matters governingthe essential terms and conditions of employment" theyare to be considered joint employers for purposes of theAct. The Greyhound Corporation (Southern GreyhoundLines Division) and Floors, Inc. of Florida, 153 NLRB1488, 1495 (1965), enfd. 368 F.2d 778 (5th Cir. 1966);Manpower, Inc., of Shelby County and Armour GroceryProduct Co., Division of Armour and Company, 164NLRB 287, 288 (1967).Here, accepting at face value the testimony of Catesand Adams, it is evident that at the very least theyshared and codetermined the working conditions of thedrivers of Cates' vehicle. It is evident that because ofCates full-time employment with Peterbuilt, Inc., of St.Louis, he would have little time during the working day,and during the working day of the truckdrivers, to be in-volved in the day-to-day operations of his truck or driv-ers or the labor relations policies concerning Cates' driv-ers and that they were held out to the public to be asingle or joint employer and a single operating entity. Itappears that Cates did involve himself in the business,and assumed certain responsibilities of the business, par-ticularly that of the operation of his own vehicle, butthat Adams controlled the day-to-day activities so far asthe deliveries and so forth were concerned, in conjunc-tion with the dispatchers of Westlake.The Board has held that where the commerce data ofa corporate partner alone meets the Board's commercestandards it is sufficient to assert jurisdiction over theentire enterprise Leavitt J. Cofer, Eunice Cofer. and Tra-velodge International, Inc., a Partnership, d/b/a MarysvilleTravelodge, 233 NLRB 527 (1977). Accordingly, I findthat C. R. Adams Trucking, Inc., and Michael Cateswere joint employers as to the driver of Cates' vehicle.11. THE LABOR ORGANIZATIONThe complaint alleges, and the answer of RespondentAdams admits, that Construction, Building Materials, Iceand Coal, Laundry, Dry Cleaning and Industrial Laun-dry and Dry Cleaning Drivers, Helpers, Warehousemen,Yardmen and Allied Workers, Local No. 682, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is, andwas at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. While theanswer of Respondent Cates denies this allegation, asfound above, they are joint employers and accordinglythe admission of Respondent Adams is sufficient to findthem to be a labor organization within the meaning ofSection 2(5) of the Act, I so find.III. THE ALLEGED UNFAIR LABOR PRACTICESThe events giving rise to the complaint allegationshere commenced between mid and late August, and cul-minated in the discharge of Bruce F. Pine and Robert D.Becker on September 10.By way of background, the collective-bargainingagreement between Adams and the Union provides theusual union-security clause.4The agreement also con-tains a provision which excludes from the terms of theagreement "owner-operators" who are employed by theemployer, and section 2 of the agreement defines theterm owner-operators.54 Sec. 5 of said agreement provides: "It is understood and agreed byand between the parties hereto that as a condition of continuing employ-ment all persons who were hereafter employed by the employer in theunit is subject to this agreement shall become members of the Union andnot later than the thirty-first (31st) day following the beginning of theiremployment or the execution of this agreement whichever is the laterSec. 2 of the agreement provides: "the term 'owner-operators' shallbe construed to mean those persons who own, lease, rent or borrowequipment which they personally drive in the performance of their dutiesas employees of an employer covered by this agreement. It being the in-tention of the parties to limit the provisions of this article to situationswhere owner-operators personally drive the equipment they own, lease,rent or borrow, it is understood and agreed that nothing herein shallContinued566 C. R. ADAMS TRUCKING, INC.Pine commenced working for Adams about, the secondweek of May and Becker commenced his employmentabout mid-June. During the course of Becker's employ-ment by Adams he drove three different trucks. He firstdrove a 1969 Ford dump truck owned or leased toAdams and did so until mid-July when Adams trans-ferred him to a 1978 Mack truck, also owned or leasedby Adams, and in early August Becker was again trans-ferred to the 1979 Ford truck owned by Cates. At thistime, according to Becker, he asked Adams if he wouldstill be working for Adams. Adams replied that he wouldstill be an employee of Adams.About the middle of August, Becker was stopped atthe "Chevrolet jobsite" and asked by a union steward forhis union card. Upon being told that he did not have acard, the steward told him that he could not operate onthat jobsite without a union card. About the same time,another employee, Steve Fieser, was stopped at anotherjobsite by the job steward and was given the same infor-mation. The record is not clear whether Becker or Fieserreported this incident to Adams or whether Adamslearned of it in some other way. Fieser had commencedwork with Adams about July 15. Be that as it may, inlate August Adams called Pine, Becker, Fieser, and an-other employee, Keith Middleton, together, all of whomwere not members of the Union and informed them thatthey had to become members of the Union. Also in at-tendance at this meeting was Adams' senior driver, TomMills, who was a member of the Union. It is at this meet-ing that the first credibility issues are raised. Pine andBecker testified that Adams instructed them that theywould have to go to the union office and obtain theirunion membership cards, but directed that they tell theUnion that they owned their own trucks, inasmuch as he,Adams, could not afford to pay health and welfare bene-fits on them.6According to Adams, Mills, Fieser, and Middleton,Adams said nothing about informing the Union that theyowned their own truck to avoid payment of the healthand welfare benefits, but merely told them to join theUnion if they wanted to work out of the WestlakeQuarry anymore.A few days later, on September 4, Fieser and Middle-ton went to the union hall where they informed theunion office secretary, Carol Eaton, that they wereowner-operators of their own vehicles and did not dis-close the fact that they drove exclusively or primarilyfor Adams. This is also reflected in their application formembership in the Union dated September 4. While it istrue that Middleton owned two trucks, he did not driveeither of the trucks that he owned and the record is un-clear as to whether or not they were leased to Adamsbut merely driven by other drivers.In this regard, as in others, I credit the testimony ofPine and Becker over that of Adams, Fieser, Middleton,apply when the following circumstances exists; (A) where an employercovered by this agreement leases or rents equipment from an owner-oper-ator thereof who does not personally drive it. (B) Where owner-driversdo not render their personal driving services in the status of employees."* The collective-bargaining agreement also provided for the paymentof health, welfare, and supplemental benefits in excess of s100 per monthfor each driver employed by Adams, the signatory to the collective-bar-gaining agreement.and Mills for the following reasons: in addition to theirdemeanor while testifying under oath, which consisted ofevasive answers and contradictory testimony, the recorddiscloses that at all times material herein, of the 11 driv-ers employed by Adams, he paid the health, welfare, andsupplemental benefits on only four of those drivers. Inmy view this warrants an inference that Adams was en-deavoring to avoid the payment for these benefits for hisdrivers to the extent possible. Thus, I find it more prob-able that he did instruct the fout nonunion drivers withwhom he was talking to tell the Union that they wereowner-operators of their own vehicles. With respect toFieser and Middleton, notwithstanding their testimonythat Adams gave no such instructions, they nonethelesserroneously informed the Union that they were owner-operators of the vehicles which they drove and failed todisclose that they drove primarily for Adams. They didnot explain at the hearing why they choose to do thisand thus deprive themselves of the benefits to be derivedof the payment of these funds to the Union's health, wel-fare, and supplemental benefits program.Accordingly, I find as alleged by the Gcneral Counselthat on or about August 27 Respondent Adams instruct-ed its employees to join the Union, but to falsify the in-formation they gave the Union and tell them that theyowned their own trucks in order that Adams would nothave to pay union health and welfare benefits for them.A second complaint allegation arising out of this sameconversation is based on the fact that Milton had beenemployed by Respondent only since August 13, and thusby requiring his membership in the Union prior to the30-day grace period, Adams violated Section 8(a)(1) ofthe Act.At the time of, or shortly after the above-discussedmeeting, Pine gave Adams his personal check made pay-able to the Union in an amount in excess of $300. anamount apparently sufficient to cover the initial fees forboth himself and Becker, so that they would not have tolose time from work in order to obtain their membershipcards. Adams admits that Pine gave him a signed person-al check for this purpose and that he retained it for a fewdays. According to Pine, a few days later Adams re-turned the check to him and told him that he could notgo down and join the Union for him and Becker becausethey knew him down there and would suspect that theywere working for him. Adams, while admitting that heinitially accepted the check, testified that he returned thecheck a few days later and told Pine that he had not hadtime to get to the union hall and that he and Beckerwould have to do so. This occurred before September10.Approximately Friday, September 7, Adams again ad-monished Pine that he and Becker should go down tothe union hall after working hours on Monday, Septem-ber 10, and obtain their union membership cards.7Adams denies that he spoke with Pine about joining the Union onthat date. Cates contends that he admonished Becker on that date that heshould go down after work on Monday and obtain his union card.Becker denies that he ever spoke with Cates concerning his joining theunion.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undisputed evidence establishes that on the morn-ing of September 10, Pine and Becker went to the unionhall for the purpose of joining the Union and advised theunion secretary, Carol Eaton, that they were employedby Adams Trucking, Inc., and desired to join the Union.It developed that they did not have the necessary fundsto pay the initiation charges and fees for joining theUnion and they were advised by Eaton that they wouldhave to return after 4 p.m., and see Tony Parino, busi-ness agent for Local 682, for purposes of making ar-rangements for deferred payment of these fees and dues.Thus, at approximately 11 o'clock on September 10, Pineand Becker reported for work at the Westlake Quarrywhere they made their assigned runs. Adams admits thathe knew they were late reporting for work but were per-mitted to make their assigned runs for the remainder ofthe day.This brings us to the third and fourth 8(a)(1) allega-tions: (a) that Adams again repeated to employee Pinethat he had to join the Union, but to tell them that heowned his own truck so that Adams would not have topay the unionl health and welfare benefits, and (b) repeat-ed the allegation, and threatened Pine with discharge ifhe failed to join the Union and tell them that he ownedhis own truck.The testimony, as it must in these allegations, comesfrom Adams and Pine. There is no dispute that about2:30 p.m., on September 10, Pine pulled his truck up tothe scales at the Westlake Quarry at which time he wasapproached by Adams and asked if he and Becker hadjoined the Union. Upon receiving a negative response,Adams again instructed Pine to go to the union hall andtell the Union that he was an owner-operator so thatAdams would not have to pay the union health and wel-fare benefits, and that if he failed to do so Adams had along list of drivers who could replace Pine.I credit Pine's version of this conversation withAdams, based on Adams' poor demeanor while testifyingunder oath and the fact that Pine gave fairly direct andunconflicting testimony concerning this episode. Accord-ingly, I find that Adams again instructed his employee tojoin the Union but to tell them that he was an owner-operator, and that his statement that he had a long list ofdrivers waiting to replace Pine was clearly an impliedthreat of discharge for failure to do so.The DischargesAbout 4:30 p.m., on September 10, Pine was refuelinghis truck at the Westlake Quarry when he was ap-proached by Adams who, according to Adams' testimo-ny, asked Pine if he had gotten his union card and, uponhis negative response, told him that he was going to "nipit in the bud" and that he was terminated.8Pine asked' There is no significant credibility issue raised by the testimony ofAdams and Pine as to what was said at this time. According to Pine,when Adams approached him about 4:30 p.m., Pine asked Adams if hewanted him to wait for Becker before going to the Union to obtain theircards, and Adams replied "We will have to nip it in the bud right now.... You guys did not do like I told you to. You went down and saidyou worked for me when I said for you to say you owned your owntrucks."Adams if the same applied to Becker. Adams told Pineto "tell Bob to leave his keys in his truck and clean itout, that he was going too."9As indicated above, consid-ering witness demeanor, contradictions in testimony, fail-ure to relate some events in pretrial investigative affida-vits, and various inconsistencies and improbabilities ofthe witness' testimony considered against the undisputedbackground of certain events, I credit the testimony ofPine. When Becker arrived at the Quarry and Pine ad-vised him that Adams had fired them, Becker telephonedCates. Cates told Becker that there was nothing he coulddo about it, that it was up to Adams, and that he, Cates,had nothing to do with it. He further told Becker that hecould pick up his last paycheck the following Friday.Thus, concludes the crediteu facts leading up to andsurrounding the terminations of Pine and Becker.AnalysisFrom the post-hearing brief of counsel for the GeneralCounsel and his oral arguments at the hearing, it appearsthat he is proceeding upon alternate theories that the dis-charges of Pine and Becker violated Section 8(aX1)and/or (3) of the Act. He titles section B of his brief"Pine and Becker were Discharged Because They Joinedthe Union." However, his ensuing argument addressesthe issue of their failure to join the Union on the condi-tions set forth by Adams; i.e., that they tell the Unionthey were "owner-operators" of the vehicles they drove.Citing McDowell Mfg. Co., Division of Alco StandardCorp., 198 NLRB 1229, fn. 1 (1972), when the employertakes it upon himself to enforce a union-security clause,he assumes the union's fiduciary responsibility to provideadequate notice to employees that they must join theunion or be terminated. The record evidence in this casedoes not indicate that Local 682 ever demanded the ter-mination of Pine or Becker for failing to join theUnion. oRespondent contends that the continued refusal ofPine and Becker to join the Union in accordance withthe collective-bargaining agreement and their obligationto the Union was the motivating factor for their dis-charge. ' IIn my view, where, as here, counsel for the GeneralCounsel establishes by credited testimony that the em-ployer directs his employees to join the union in accord-ance with a "union security clause," but instructs themto falsify their application for union membership in orderthat the employer may avoid payments to the union forg Adams' testimony in this regard was that he told Pine that as far ashe was concerned the same applied to Becker, but that Becker wouldhave to call Cates.'o The only evidence of union "notice" that Adams was using non-carded employees at security sites was the inquiry by the union stewardsat two jobsites of Becker and Fieser concerning their cards and that theycould not haul to those sites until they obtained them. This falls short ofthe Union's demanding their termination for failure of membership.I Respondent also appears to contend that an alternate motivatingfactor in these discharges was the failure of Pine and Becker to report towork timely on September 10. This version of the September 7 conversa-tions reflect that Pine and Becker were told to go to join the Union afterwork on September 10. However, Respondent's version of both the 2p.m. and 4:30 p.m. conversations with Pine is that Adams asked him if heand Becket had gotten their cards at that time.568 C. R. ADAMS TRUCKING, INC.health and welfare benefits to which his employees areentitled under the operative collective-bargaining agree-ment, the employer is both encouraging and discourag-ing union membership, both of which are violations ofSection 8(aX3) and (1) of the Act. Such employer is en-couraging and discouraging union membership under theguise of enforcing the "union security clause" of his col-lective-bargaining agreement; but at the same time he isdiscouraging union membership by denying his employ-ees benefits due them by the collective-bargaining agree-ment if they join the union in the manner proscribed bythe employer.There is no doubt in my mind that at the late Augustmeeting alluded to above, Adams instructed the fournonunion members present to join the Union'2and tofalsify their applications for membership by stating thatthey were "owner-operators" of the vehicles they oper-ated for Adams and to conceal the fact that Adams wastheir primary employer. The testimony of Pine andBecker to this effect, and the reasons Adams cited forthese instruction, is buttressed by the fact, notwithstand-ing their testimony to the contrary, that Fieser andMilton, two of the nonunion employees present indeedfalsified their applications as instructed. No reason forthis falsification by them was advanced at the hearing,thus, an inference is warrranted that they did so as acondition of continued employment. Why else wouldthey deny themselves the health and welfare benefits towhich they were entitled by the collective-bargainingagreement?Even assuming that Adams admonished Pine, andCates told Becker on September 7 to go down and jointhe Union after work on Monday, September 10, asAdams and Cates testified, why would Adams have in-quired of Pine at 2 p.m., on September 10, whether heand Becker had already gotten their union cards.On the facts here, I am constrained to, and so find andconclude, that Adams did instruct Pine and Becker tofalsify their applications for union membership in viola-tion of his collective-bargaining agreement with theUnion and that their discharge for failure to comply withsuch instructions violates Section 8(aXI) and (3) of theAct. If employees are required under a valid union-secu-rity clause providing for the payment by the employer ofadditional significant sums for health and welfare bene-fits, the denial of these additional benefits to the employ-ees as a condition of employment violates both the agree-ment and the Act.Under the test of causation adopted by the Board inWright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980), counsel for the General Counsel has madeout "a primafacie showing sufficient to support the infer-ence that the protected conduct was a 'motivating factor'in the employer's decision." As further dictated byWright Line, Respondent has failed to establish that suchaction would have taken place even in the absence of theprotected conduct.1a Although one of the employees present, Milton, had not been em-ployed for 30 days at the time and was not required to join the Unionunder any circumstances at that time.Accordingly, I find and conclude that Pine and Beckerwere discharged for engaging in protected concerted ac-tivity by refusing to falsify their applications for unionmembership by stating that they were "owner-operators"of their own vehicles.CONCLUSIONS OF LAW1. The jurisdiction of the Board is properly asserted inthis proceeding.2. By instructing its employees that they must join theUnion, Local 682, but to falsify their applications forunion membership by advising the Union that they were"owner-operators" of the vehicles they drove in orderthat Respondent would not have to pay certain healthand welfare payments to the Union on their behalf, thusdepriving such employees of said benefits; instructingemployees that they must join the Union prior to the 30-day grace period or be terminated, and by threatening itsemployees with discharge if they failed to falsify theirapplications for union membership as directed, Respond-ent has violated Section 8(a)(1) of the Act.3. By discharging its employees, Bruce Pine andRobert Becker, and, thereafter, failing and refusing to re-instate them, Respondent violated Section 8(a)(3) and (1)of the Act and has engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1)and (3) of the Act.4. C. R. Adams Trucking, Inc., and Michael Catesconstitute a Joint Employer with joint and several liabili-ty for all remedial action ordered herein with respect todiscriminatee Robert Becker.5. Respondent has not otherwise violated the Act.THE REMEDYInasmuch as Respondent has been found quilty of vio-lations of Section 8(a)(l) and (3) of the Act, which con-duct interfered with, restrained, and coerced its employ-ees in the exercise of their rights guaranteed to them bySection 7 of the Act, I conclude from the totality of suchunlawful conduct that this Joint Respondent should berequired to cease and desist from these and other unfairlabor practices and take certain affirmative actions in ef-fectuation of the policies of the Act. Such affirmative ac-tions of the Joint Respondent shall be that it post theusual informational notice to employees, and offer imme-diate and full reinstatement to its employees Bruce F.Pine and Robert Becker, to their former positions or, ifthose positions are no longer available, to substantiallyequivalent positions, without loss of seniority or otherbenefits, and to make them whole for any loss of earn-ings they may have sustained as a result of the unfairlabor practices against them. All loss of earnings andother benefits due under the terms of this Order shall becomputed with interest thereon in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).'3[Recommended Order omitted from publication.]'3 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).569